

	

		II

		109th CONGRESS

		2d Session

		S. 2179

		IN THE SENATE OF THE UNITED STATES

		

			January 18, 2006

			Mr. Obama introduced the

			 following bill; which was read twice and referred to the

			 Committee on Rules and

			 Administration

		

		A BILL

		To require openness in conference committee deliberations

		  and full disclosure of the contents of conference reports and all other

		  legislation.

	

	

		1.Short titleThis Act may be cited as the

			 Curtailing Lobbyist Effectiveness

			 Through Advance Notification, Updates, and Posting Act or

			 the CLEAN UP

			 Act.

		2.Conference committee

			 disclosure requirements

			(a)Clear

			 identification of new material in conference reportsRule XXVIII

			 of the Rules of the Senate is amended by adding at the end the

			 following:

				

					7. The joint

				explanatory statement by a committee of conference shall separately identify

				and explain each provision of the report in violation of paragraph 2 or 3 of

				rule XXVIII of the Standing Rules of the Senate and, if possible, identify the

				Member who proposed such

				provision.

					.

			(b)Sense of

			 Congress on conference committee protocolsIt is the sense of

			 Congress that—

				(1)conference

			 committees should hold regular, formal meetings of all conferees that are open

			 to the public or televised;

				(2)all conferees

			 should be given adequate notice of the time and place of all such meetings;

			 and

				(3)all conferees

			 should be afforded an opportunity to participate in full and complete debates

			 of the matters that such conference committees may recommend to their

			 respective Houses.

				3.Actual voting

			 required in conference committee meetings and opportunity for minority

			 viewsRule XXVIII of the

			 Standing Rules of the Senate is amended by adding at the end the

			 following:

			

				8. It shall

				not be in order to consider a conference report unless the senior manager from

				the majority party on the part of the Senate as so designated for that purpose

				by the majority leader and the senior manager from the minority party on the

				part of the Senate as so designated for that purpose by the minority leader

				include in the statement of managers accompanying such conference report a

				signed statement that—

					(1)all Senate

				managers have been afforded an opportunity at a meeting of the committee on

				conference to vote on all amendments and other propositions considered by that

				committee;

					(2)roll call votes

				have been held in public meetings of the conferees on the matter contained in

				any motion to instruct conferees passed by the Senate; and

					(3)the minority was

				offered an opportunity to submit dissenting or minority views for the joint

				statement of

				managers.

					.

		4.Availability of

			 legislation on the internetRule XIV of all the Standing Rules of the

			 Senate is amended by adding at the end the following:

			

				11.(a) The

				reading in full of any bill, resolution, conference report, or amendment shall

				not be dispensed with unless such measure is available to all Members and made

				available to the general public by means of the Internet for at least 72 hours

				before its consideration.

				(b)This paragraph

				may only be waived by 2/3 of Members, duly chosen and

				sworn.

				.

		5.EarmarksRule XVI of the Standing Rules of the Senate

			 is amended by adding at the end the following:

			

				8.(a)In this

				paragraph, the term earmark means a provision that requires or

				permits the obligation or expenditure of any amount appropriated for the

				benefit of an identifiable person, program, project, entity, or jurisdiction by

				earmarking or other specification, whether by name or description, in a manner

				that—

					(1)discriminates

				against other persons, programs, projects, entities, or jurisdictions similarly

				situated that would be eligible, but for the requirement or permission, for the

				amount appropriated; or

					(2)applies only to a

				single identifiable person, program, project, entity, or jurisdiction, unless

				the identifiable person, program, project, entity, or jurisdiction is described

				or otherwise clearly identified in a law or Treaty stipulation (or an Act or

				resolution previously passed by the Senate during the same session or in the

				estimate submitted in accordance with law).

					(b)No appropriation

				bill shall be considered unless a list of all earmarks in such bill and

				accompanying reports are available to all Members and made available to the

				general public by means of the Internet for at least 72 hours before its

				consideration.

				(c)This paragraph may only be waived by

				2/3 of Members, duly chosen and

				sworn.

				.

		

